          Case 5:20-cv-00554-DAE Document 5 Filed 06/26/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


ELLERY CARTER,                                  §
                                                §
                  Plaintiff,                    §               SA-20-CV-00554-DAE
                                                §
vs.                                             §
                                                §
JAVIER SALAZAR, BEXAR COUNTY                    §
SHERIFF; S.A.P.D., B.C.A.D.C., US               §
WHITE HOUSE, BEXAR COUNTY,                      §
CITY OF SAN ANTONIO, TX,                        §
                                                §
                  Defendants.                   §

                          REPORT AND RECOMMENDATION
                       OF UNITED STATES MAGISTRATE JUDGE

To the Honorable United States District Judge David A. Ezra:

       This Report and Recommendation concerns the above-styled cause of action, which was

referred to the undersigned upon its filing for disposition of Plaintiff’s motion to proceed in

forma pauperis and for a review of the pleadings pursuant to 28 U.S.C. § 1915(e).            The

undersigned has authority to enter this recommendation pursuant to 28 U.S.C. § 636(b)(1)(B).

For the reasons set forth below, it is recommended that this case be dismissed for want of

prosecution.

                                        I. Background

       Plaintiff’s Complaint sues the United States White House, Bexar County, the City of San

Antonio, Javier Salazar of the San Antonio Police Department, and BCADC (presumably Bexar

County Adult Detention Center).      Plaintiff’s Complaint alleges that he was awakened by

someone, presumably an officer, who pulled a firearm on him, assaulted, and tazed him multiple

times before arresting him for camping in public. Plaintiff seeks $1.5 million in damages. The

record reflects that the Court granted Plaintiff’s motion to proceed in forma pauperis (“IFP”) on

                                               1
          Case 5:20-cv-00554-DAE Document 5 Filed 06/26/20 Page 2 of 3




May 26, 2020 and ordered the filing of Plaintiff’s Complaint [#3]. However, in order to clarify

the factual allegations in Plaintiff’s Complaint, the Court ordered Plaintiff to file a more definite

statement before serving his Complaint on any Defendant. This Order directed Plaintiff to

answer specific questions about the acts of each of the named Defendants and gave Plaintiff 21

days to do so. The Court warned Plaintiff if he failed to respond to the Order, the Court could

dismiss his case for failure to prosecute pursuant to Rule 41(b) of the Federal Rules of Civil

Procedure.

       Plaintiff’s More Definite Statement was due on June 16, 2020. To date, Plaintiff has not

filed any additional documents or pleadings with the Court. A district court may dismiss an

action for failure to prosecute or to comply with any order of the court. McCullough v. Lynaugh,

835 F.2d 1126, 1127 (5th Cir.1988) (per curiam); Fed. R. Civ. P. 41(b). In light of Plaintiff’s

failure to comply with this Court’s May 26, 2020 Order, the Court will recommend that

Plaintiff’s Complaint be dismissed for want of prosecution pursuant to Rule 41(b) of the Federal

Rules of Civil Procedure.

                              II. Conclusion and Recommendation

       Having considered the record in this case, the undersigned recommends that Plaintiff’s

Complaint be DISMISSED for want of prosecution.

              III. Instructions for Service and Notice of Right to Object/Appeal

       The United States District Clerk shall serve a copy of this report and recommendation on

all parties by either (1) electronic transmittal to all parties represented by attorneys registered as

a “filing user” with the clerk of court, or (2) by mailing a copy to those not registered by certified

mail, return receipt requested. Written objections to this report and recommendation must be

filed within fourteen (14) days after being served with a copy of same, unless this time period is



                                                  2
          Case 5:20-cv-00554-DAE Document 5 Filed 06/26/20 Page 3 of 3




modified by the district court. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). The party shall file

the objections with the Clerk of Court and serve the objections on all other parties. A party filing

objections must specifically identify those findings, conclusions or recommendations to which

objections are being made and the basis for such objections; the district court need not consider

frivolous, conclusive or general objections. A party’s failure to file written objections to the

proposed findings, conclusions and recommendations contained in this report shall bar the party

from a de novo determination by the district court. Thomas v. Arn, 474 U.S. 140, 149–52 (1985);

Acuña v. Brown & Root, Inc., 200 F.3d 335, 340 (5th Cir. 2000). Additionally, failure to file

timely written objections to the proposed findings, conclusions and recommendations contained

in this report and recommendation shall bar the aggrieved party, except upon grounds of plain

error, from attacking on appeal the un-objected-to proposed factual findings and legal

conclusions accepted by the district court. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415,

1428–29 (5th Cir. 1996) (en banc).

       SIGNED this 26th day of June, 2020.




                                      ELIZABETH S. ("BETSY") CHESTNEY
                                      UNITED STATES MAGISTRATE JUDGE




                                                 3
